DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior arts JP-S62197671 in view of JP-0952675. JP’671 discloses a guide rail bracket assembly (fig. 1) for connecting a car guide rail (4) to a pair of left and right counterweight guide rails (6) in an elevator system, the guide rail bracket assembly comprising: 
Re claim 1, a guide rail bracket (16) for horizontally connecting the car guide rail to the pair of left and right counterweight guide rails, the guide rail bracket comprising a first end portion (fig. 1: left end) for attachment to the left counterweight guide rail (fig. 1: left 6), a second end portion (fig. 1: right end) for attachment to the right counterweight guide rail (fig. 1: right 6), and an intermediate portion (middle portion of 16) for attachment to the car guide rail; a first interface bracket (fig. 1: left 7) for attaching the first end portion to the left counterweight guide rail, a second interface bracket (fig. 1: right 7) for attaching the second end portion to the right counterweight guide rail, and a third interface bracket (11) for attaching the intermediate portion to the car guide rail. 
Re claim 2, wherein each of the first, second and third interface brackets forms the connecting plate for vertically connecting together adjacent guide rails (the connecting plate 10 taught by JP’675 below is applied to each interface bracket, this would allow for joining adjacent guide rails at each interface bracket).
Re claim 4, wherein the first and second interface brackets are L-shaped (fig. 1 shows 7 as being L-shaped), comprising a first plate (bottom horizontal plate) arranged to face the guide rail bracket and a second plate (top vertical plate), substantially orthogonal to the first plate, the second plate forming the connecting plate and arranged to face a base of the left or right counterweight guide rail (fig. 1: the vertical plate of 7 faces the base of 6 and is used for directly mounting to 6, which is equivalent to the connecting plate taught by JP’675).
Re claim 5, wherein the first and second interface brackets further comprise a third plate (17a), substantially orthogonal to the first plate and the second plate (fig. 1), the third plate extending away from the second plate that forms the connecting plate (fig. 1).
Re claim 6, wherein the third plate comprises one or more openings (19) for through fasteners (fig. 4: welding 20 is construed as through fasteners as it extends through the openings) to attach the respective first or second interface bracket to a support bracket (2). 
Re claim 7, further comprising a support bracket (22) configured to fixedly mount the guide rail bracket to a wall (mounted to 1a via 2).
Re claim 8, wherein the support bracket comprises a first support bracket (fig. 1: left 22) attached to the first interface bracket and a second support bracket (fig. 1: right 22) attached to the second interface bracket.
Re claim 11, a left counterweight guide rail (fig 1: left 6) attached to the first interface bracket; a right counterweight guide rail (fig 1: right 6) attached to the second interface bracket; and a car guide rail (fig 1: 4) attached to the third interface bracket; wherein the first, second and third interface brackets are attached to the guide rail bracket (fig. 1); wherein the guide rail assembly is configured to assume a pre-assembled state and an assembled state: in a pre-assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially parallel to the guide rail bracket (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The parts are attached to each other and have the structural characteristics that could be pivoted to read on the assembly process. By loosening/removing some fasteners between the interface brackets and the guide rail bracket, the interface brackets would pivot and position the guide rails parallel to the guide rail bracket to assume the pre-assembled state.), and in an assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially perpendicular to the guide rail bracket (fig. 1).
Re claim 12, wherein at least one of the left counterweight guide rail, right counterweight guide rail and car guide rail is directly attached to its respective interface bracket by a through fastener (14,15).
JP’671 does not disclose:
Re claim 1, wherein at least one of the first, second and third interface brackets forms a connecting plate for vertically connecting together adjacent guide rails.
Re claim 3, wherein the connecting plate comprises at least four openings, each opening arranged to receive a through fastener for direct attachment of the left counterweight guide rail, right counterweight guide rail or car guide rail to its respective interface bracket.
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together.
However, JP’675 teaches a bracket (fig. 2):
Re claim 1, wherein at least one of the first, second and third interface brackets (9) forms a connecting plate (10) for vertically connecting together adjacent guide rails (fig. 2b shows two adjacent rails 1 joined together by 10).
Re claim 3, wherein the connecting plate comprises at least four openings (openings shown in fig. 3a), each opening arranged to receive a through fastener (fastener shown as bolts in fig. 2) for direct attachment of the left counterweight guide rail, right counterweight guide rail or car guide rail to its respective interface bracket (fig. 2 shows the direct attachment between the rail and the interface bracket; taught to JP’671, this would be equivalent to the respective interface bracket).
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together (fig. 2b shows the adjacent vertical rails are connected together).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent guide rails together at the bracket, as taught by JP’675, to reduce the need for extra components if the guide rails were joined at other locations. This also enables quicker installation and removal of the guide rail since it is both connected to the other rail and mounted to the wall in the same location.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior arts JP-S62197671 in view of JP-0952675 and Sanford (US Pat No 2,321,106). JP’671 as modified discloses the guide rail bracket (fig. 1). JP’671 as modified does not disclose:
Re claim 9, wherein the third interface bracket is U-shaped, comprising a base plate that forms the connecting plate and is arranged to face the guide rail bracket, and first and second side flanges on opposed sides of the base plate that space the base plate away from the guide rail bracket.
Re claim 10, wherein the first and second side flanges extend away from the base plate and terminate in first and second fastening plates arranged to be fastened to the guide rail bracket.
However, Sanford teaches a guide rail assembly (fig. 4):
Re claim 9, wherein the third interface bracket is U-shaped (10 is shown as U-shaped in fig. 4), comprising a base plate (fig. 4: bottom horizontal portion of 10) that forms the connecting plate and is arranged to face the guide rail bracket (when taught to JP’671 as modified, this would face the guide rail bracket), and first and second side flanges (fig. 4: side diagonal portions) on opposed sides of the base plate that space the base plate away from the guide rail bracket (when taught to JP’671 as modified, the base plate would press against the rail base while the flanges would provide the spacing).
Re claim 10, wherein the first and second side flanges extend away from the base plate and terminate in first and second fastening plates (14) arranged to be fastened to the guide rail bracket.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a U-shaped interface bracket, as taught by Sanford, to provide additional structural support at both ends of the connecting plate as this would prevent warping. 

Claims 1, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior arts Figs. 1a-1b of this Application (US Pub No 2021/0053797 A1) in view of JP-0952675. Figs. 1a-1b discloses a guide rail bracket assembly for connecting a car guide rail (4) to a pair of left and right counterweight guide rails (6,8) in an elevator system, the guide rail bracket assembly comprising: 
Re claim 1, a guide rail bracket (2) for horizontally connecting the car guide rail to the pair of left and right counterweight guide rails (fig. 1b), the guide rail bracket comprising a first end portion (fig. 1b: left end) for attachment to the left counterweight guide rail (6), a second end portion (fig. 1b: right end) for attachment to the right counterweight guide rail (8), and an intermediate portion (portion between the two ends) for attachment to the car guide rail (4); a first interface bracket (10a) for attaching the first end portion to the left counterweight guide rail, a second interface bracket (10b) for attaching the second end portion to the right counterweight guide rail, and a third interface bracket (14) for attaching the intermediate portion to the car guide rail. 
Re claim 11, the guide rail bracket assembly of claim 1 (see claim 1); a left counterweight guide rail (6) attached to the first interface bracket (10a); a right counterweight guide rail (8) attached to the second interface bracket (10b); and a car guide rail (4) attached to the third interface bracket (14); wherein the first, second and third interface brackets are attached to the guide rail bracket (2; fig. 1b); wherein the guide rail assembly is configured to assume a pre-assembled state and an assembled state: in the pre-assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially parallel to the guide rail bracket (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The parts are attached to each other and have the structural characteristics that could be pivoted to read on the assembly process. By loosening/removing some fasteners 16 between the interface brackets and the guide rail bracket, the interface brackets would pivot and position the guide rails parallel to the guide rail bracket to assume the pre-assembled state.), and in the assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially perpendicular to the guide rail bracket (state shown in fig. 1b).
Re claim 12, wherein at least one of the left counterweight guide rail, right counterweight guide rail and car guide rail is directly attached to its respective interface bracket by a through fastener (12).
Figs. 1a-1b do not disclose:
Re claim 1, wherein at least one of the first, second and third interface brackets forms a connecting plate for vertically connecting together adjacent guide rails.
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together.
However, JP’675 teaches a bracket (fig. 2):
Re claim 1, wherein at least one of the first, second and third interface brackets (9) forms a connecting plate (10) for vertically connecting together adjacent guide rails (fig. 2b shows two adjacent rails 1 joined together by 10).
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together (fig. 2b shows the adjacent vertical rails are connected together).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent guide rails together at the bracket, as taught by JP’675, to reduce the need for extra components if the guide rails were joined at other locations. This also enables quicker installation and removal of the guide rail since it is both connected to the other rail and mounted to the wall in the same location.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicant argues the different types of connections between JP’671 and JP’675 have different requirements for safely fixing guide rails in the hoistway. The combination is based on impermissible hindsight. Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). JP’675 teaches a connection plate for connecting to ends of the guide rail and the connection plate further serve as a means to mount the guide rails to the hoistway wall. 
Pages 9-10, Applicant argues claim 13 is not a process of making the guide rail assembly, but rather defines physical characteristics of the assembly. Examiner respectfully disagrees. To transition between the pre-assembled state and the assembled state, an operator must perform a process to physically put the assembly in either state. The prior art(s) has the claimed structure and is capable of assuming and transitioning between the pre-assembled state and the assembled state. By loosening/removing some fasteners between the interface brackets and the guide rail bracket, the interface brackets would pivot and position the guide rails parallel to the guide rail bracket to assume the pre-assembled state. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654